Exhibit 10.3

 

ANNEX V

TO

SECURITIES PURCHASE AGREEMENT

<PROTOTYPE FOR EACH ISSUANCE>

 

 

FORM OF WARRANT

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

 

PLURISTEM LIFE SYSTEMS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

1.           Issuance. In consideration of good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by PLURISTEM LIFE
SYSTEMS, INC., a Nevada corporation (the “Company”),
_____________________________ or registered assigns (the “Holder”) is hereby
granted the right to purchase at any time, on or after the Commencement Date (as
defined below) until 5:00 P.M., New York City time, on the Expiration Date (as
defined below), _________________ Thousand __________ (____________) fully paid
and nonassessable shares of the Company’s Common Stock, $0.00001 par value per
share (the “Common Stock”), at an initial exercise price per share (the
“Exercise Price”) of $_____ per share, subject to further adjustment as set
forth herein. This Warrant is being issued pursuant to the terms of that certain
Securities Purchase Agreement, dated as of April 3, 2006 (the “Agreement”), to
which the Company and Holder (or Holder’s predecessor in interest) are parties.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Agreement. This Warrant was originally issued to the Holder of
the Holder’s predecessor in interest on _____________, 2006 (the “Issue Date”).

 

_________________________

 Insert number equal to one hundred percent (100%) of the Buyer’s Issue Date
Conversion Shares.

 Insert amount equal to Closing Price for the Trading Day immediately preceding
the Closing Date.

 Insert the Closing Date.

 

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

 

2.

Exercise of Warrants.

 

 

2.1

General.

 

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Commencement Date (as defined below). Such exercise shall
be effectuated by submitting to the Company (either by delivery to the Company
or by facsimile transmission as provided in Section 8 hereof) a completed and
duly executed Notice of Exercise (substantially in the form attached to this
Warrant Certificate) as provided in the Notice of Exercise (or revised by notice
given by the Company as contemplated by the Section headed “NOTICES” in the
Agreement). The date such Notice of Exercise is faxed to the Company shall be
the “Exercise Date,” provided that, if such exercise represents the full
exercise of the outstanding balance of the Warrant, the Holder of this Warrant
tenders this Warrant Certificate to the Company within five (5) Trading Days
thereafter. The Notice of Exercise shall be executed by the Holder of this
Warrant and shall indicate (i) the number of shares then being purchased
pursuant to such exercise and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.

 

(b) The provisions of this Section 2.1(b) shall only be applicable (i) on or
after the first anniversary of the Issue Date, and (ii) if, and only if, on the
Exercise Date there is no effective Registration Statement covering the Warrant
Shares (other than during a Permitted Suspension Period, as defined in the
Registration Rights Agreement). If the Notice of Exercise form elects a
“cashless” exercise, the Holder shall thereby be entitled to receive a number of
shares of Common Stock equal to (w) the excess of the Current Market Value (as
defined below) over the total cash exercise price of the portion of the Warrant
then being exercised, divided by (x) the Market Price of the Common Stock. For
the purposes of this Warrant, the terms (y) “Current Market Value” shall mean an
amount equal to the Market Price of the Common Stock, multiplied by the number
of shares of Common Stock specified in the applicable Notice of Exercise, and
(z) “Market Price of the Common Stock” shall mean the average Closing Price of
the Common Stock for the three (3) Trading Days ending on the Trading Day
immediately prior to the Exercise Date.

 

(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding paragraph (b) is not available
in accordance with its terms), the Exercise Price per share of Common Stock for
the shares then being exercised shall be payable, at the election of the Holder,
in cash or by certified or official bank check or by wire transfer in accordance
with instructions provided by the Company at the request of the Holder..

 

(d) Upon the appropriate payment, if any, of the Exercise Price for the shares
of Common Stock purchased, together with the surrender of this Warrant
Certificate (if required), the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased. The Company shall
deliver such certificates representing the Warrant Shares in accordance with the
instructions of the Holder as provided in the Notice of Exercise (the
certificates delivered in such manner, the “Warrant Share Certificates”) within
three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with
respect to a

 



 


--------------------------------------------------------------------------------



- 3 -

 

“cashless exercise,” the Exercise Date or, (ii) with respect to a “cash”
exercise, the later of the Exercise Date or the date the payment of the Exercise
Price for the relevant Warrant Shares is received by the Company.

 

(e) The Holder shall be deemed to be the holder of the shares issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.

 

2.2         Limitation on Exercise. Notwithstanding the provisions of this
Warrant, the Agreement or of the other Transaction Agreements, in no event
(except (i) as specifically provided in this Warrant as an exception to this
provision, (ii) during the forty-five (45) day period prior to the Expiration
Date, or (iii) while there is outstanding a tender offer for any or all of the
shares of the Company’s Common Stock) shall the Holder be entitled to exercise
this Warrant, or shall the Company have the obligation to issue shares upon such
exercise of all or any portion of this Warrant to the extent that, after such
exercise the sum of (1) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised portion of
the Warrants or other rights to purchase Common Stock or through the ownership
of the unconverted portion of convertible securities), and (2) the number of
shares of Common Stock issuable upon the exercise of the Warrants with respect
to which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock (after taking into account the shares to be
issued to the Holder upon such exercise). For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), except as otherwise provided in clause (1) of such sentence.
The Holder, by its acceptance of this Warrant, further agrees that if the Holder
transfers or assigns any of the Warrants to a party who or which would not be
considered such an affiliate, such assignment shall be made subject to the
transferee’s or assignee’s specific agreement to be bound by the provisions of
this Section 2.2 as if such transferee or assignee were the original Holder
hereof.

 

2.3         Certain Definitions. As used herein, each of the following terms has
the meaning set forth below, unless the context otherwise requires:

 

(a) “Commencement Date” means the date which is the earlier of (i) sixty-five
(65) days after the Issue Date, or (ii) the Effective Date.

 

(b) “Expiration Date” means the date which the last calendar of the month in
which the third anniversary of the Effective Date occurs.

 

3.           Reservation of Shares. The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant, one hundred twenty-five percent (125%) of the number
of shares of its Common Stock as shall be required for issuance of the Warrant
Shares for the then unexercised portion of this Warrant. For the purposes of
such calculations, the Company should assume that the outstanding portion of
this Warrants was exercisable in full at any time, without regard to any
restrictions

 



 


--------------------------------------------------------------------------------



- 4 -

 

which might limit the Holder’s right to exercise all or any portion of this
Warrant held by the Holder.

 

4.           Mutilation or Loss of Warrant. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

 

5.           Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
are not enforceable against the Company except to the extent set forth herein.

 

 

6.

Protection Against Dilution and Other Adjustments.

 

6.1         Adjustment Mechanism. If an adjustment of the Exercise Price is
required pursuant to this Section 6 (other than pursuant to Section 6.4), the
Holder shall be entitled to purchase such number of shares of Common Stock as
will cause (i) (x) the total number of shares of Common Stock Holder is entitled
to purchase pursuant to this Warrant following such adjustment, multiplied by
(y) the adjusted Exercise Price per share, to equal the result of (ii) (x) the
dollar amount of the total number of shares of Common Stock Holder is entitled
to purchase before adjustment, multiplied by (y) the total Exercise Price before
adjustment.

 

6.2         Capital Adjustments. In case of any stock split or reverse stock
split, stock dividend, reclassification of the Common Stock, recapitalization,
merger or consolidation (where the Company is not the surviving entity), the
provisions of this Section 6 shall be applied as if such capital adjustment
event had occurred immediately prior to the date of this Warrant and the
original Exercise Price had been fairly allocated to the stock resulting from
such capital adjustment; and in other respects the provisions of this Section
shall be applied in a fair, equitable and reasonable manner so as to give
effect, as nearly as may be, to the purposes hereof. A rights offering to
stockholders shall be deemed a stock dividend to the extent of the bargain
purchase element of the rights. The Company will not effect any consolidation or
merger, unless prior to the consummation thereof, the successor or acquiring
entity (if other than the Company) and, if an entity different from the
successor or acquiring entity, the entity whose capital stock or assets the
holders of the Common Stock of the Company are entitled to receive as a result
of such consolidation or merger assumes by written instrument the obligations
under

 

_________________________

 [Note: Actual amounts to be inserted in footnote to executed Warrant based on
Exercise Price determined on Closing Date.] Example: Assume 10,000 shares remain
under Warrant at original stated Exercise Price of US$[1.00]. Total exercise
price (clause (y) in text) is (i) 10,000 x (ii) US$[1.00], or US$[10,000].
Company effects 2:1 stock split. Exercise Price is adjusted to US$[0.50]. Number
of shares covered by Warrant is adjusted to 20,000, because (applying clause (x)
in text) (i) 20,000 x (ii) US$[0.50] = US$[10,000].

 



 


--------------------------------------------------------------------------------



- 5 -

 

this Warrant (including under this Section 6) and the obligations to deliver to
the holder of this Warrant such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the holder may be entitled to acquire.

 

6.3         Adjustment for Spin Off. If, for any reason, prior to the exercise
of this Warrant in full, the Company spins off or otherwise divests itself of a
part of its business or operations or disposes all or of a part of its assets in
a transaction (the “Spin Off”) in which the Company does not receive
compensation for such business, operations or assets, but causes securities of
another entity (the “Spin Off Securities”) to be issued to security holders of
the Company, then the Company shall cause (i) to be reserved Spin Off Securities
equal to the number thereof which would have been issued to the Holder had all
of the Holder’s unexercised Warrants outstanding on the record date (the “Record
Date”) for determining the amount and number of Spin Off Securities to be issued
to security holders of the Company (the “Outstanding Warrants”) been exercised
as of the close of business on the Trading Day immediately before the Record
Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on
the exercise of all or any of the Outstanding Warrants, such amount of the
Reserved Spin Off Shares equal to (x) the Reserved Spin Off Shares, multiplied
by (y) a fraction, of which (I) the numerator is the amount of the Outstanding
Warrants then being exercised, and (II) the denominator is the amount of the
Outstanding Warrants.

 

6.4         Adjustment for Certain Transactions. Reference is made to the
provisions of Section 4(g) of the Agreement, the terms of which are incorporated
herein by reference. The number of shares covered by this Warrant and the
Exercise Price shall be adjusted as provided in the applicable provisions of
said Section 4(g) of the Agreement.

 

 

7.

Transfer to Comply with the Securities Act; Registration Rights.

 

7.1        Transfer. This Warrant has not been registered under the Securities
Act of 1933, as amended, (the “Act”) and has been issued to the Holder for
investment and not with a view to the distribution of either the Warrant or the
Warrant Shares. Neither this Warrant nor any of the Warrant Shares or any other
security issued or issuable upon exercise of this Warrant may be sold,
transferred, pledged or hypothecated in the absence of an effective registration
statement under the Act relating to such security or an opinion of counsel
satisfactory to the Company that registration is not required under the Act.
Each certificate for the Warrant, the Warrant Shares and any other security
issued or issuable upon exercise of this Warrant shall contain a legend on the
face thereof, in form and substance satisfactory to counsel for the Company,
setting forth the restrictions on transfer contained in this Section.

 

7.2         Registration Rights.     (a) Reference is made to the Registration
Rights Agreement. The Company’s obligations under the Registration Rights
Agreement and the other terms and conditions thereof with respect to the Warrant
Shares, including, but not necessarily limited to, the Company’s commitment to
file a registration statement including the Warrant Shares, to have the
registration of the Warrant Shares completed and effective, and to maintain such
registration, are incorporated herein by reference.

 

 



 


--------------------------------------------------------------------------------



- 6 -

 

 

(b) In addition to the registration rights referred to in the preceding
provisions of Section 7.2(a), effective after the expiration of the
effectiveness of the Registration Statement as contemplated by the Registration
Rights Agreement, the Holder shall have piggy-back registration rights with
respect to the Warrant Shares then held by the Holder or then subject to
issuance upon exercise of this Warrant (collectively, the “Remaining Warrant
Shares”), subject to the conditions set forth below. If, at any time after the
Registration Statement has ceased to be effective, the Company participates
(whether voluntarily or by reason of an obligation to a third party) in the
registration of any shares of the Company’s stock (other than a registration on
Form S-8 or on Form S-4), the Company shall give written notice thereof to the
Holder and the Holder shall have the right, exercisable within ten (10) Trading
Days after receipt of such notice, to demand inclusion of all or a portion of
the Holder’s Remaining Warrant Shares in such registration statement. If the
Holder exercises such election, the Remaining Warrant Shares so designated shall
be included in the registration statement at no cost or expense to the Holder
(other than any costs or commissions which would be borne by the Holder under
the terms of the Registration Rights Agreement). The Holder’s rights under this
Section 7 shall expire at such time as the Holder can sell all of the Remaining
Warrant Shares under Rule 144 without volume or other restrictions or limit.

 

8.           Late Delivery of Warrant Shares. Reference is made to Section 5(b)
of the Agreement, the terms of which are incorporated herein by reference.

 

9.           Notices. Any notice required or permitted hereunder shall be given
in manner provided in the Section headed “NOTICES” in the Agreement, the terms
of which are incorporated herein by reference.

 

10.        Supplements and Amendments; Whole Agreement. This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.

 

11.        Governing Law. This Warrant shall be deemed to be a contract made
under the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Each of the parties consents to the jurisdiction of the
federal courts whose districts encompass any part of the County of New York or
the state courts of the State of New York sitting in the County of New York in
connection with any dispute arising under this Warrant and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdictions. To the extent determined by such court, the Company shall
reimburse the Holder for any reasonable legal fees and disbursements incurred by
the Holder in enforcement of or protection of any of its rights under any of the
Transaction Agreements.

 

12.        JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with this Warrant.

 



 


--------------------------------------------------------------------------------



- 7 -

 

 

13.        Remedies. The Company stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

 

14.        Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Balance of page intentionally left blank]

 

 



 


--------------------------------------------------------------------------------



- 8 -

 

 

                              15.        Descriptive Headings. Descriptive
headings of the several Sections of this Warrant are inserted for convenience
only and shall not control or affect the meaning or construction of any of the
provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: _________________, 200__

 

 

 

PLURISTEM LIFE SYSTEMS, INC.

 

 

By: ________________________________

 

 

___________________________________

 

(Print Name)

 

 

 

___________________________________

 

(Title)

 

 

 



 


--------------------------------------------------------------------------------



 

 



 

NOTICE OF EXERCISE OF WARRANT

 

 

TO:

PLURISTEM LIFE SYSTEMS, INC.

VIA FAX: (011 972 4) 850-1085

 

MATAM Advanced Technology Park

 

 

Building No. 20

 

 

Haifa, Israel 31905

 

 

Attn: CFO

 

 

The undersigned hereby irrevocably elects to exercise the right, represented by
the Common Stock Purchase Warrant, dated as of _____________________, 20___ , to
purchase ___________ shares of the Common Stock, $0.00001 par value (“Common
Stock”), of PLURISTEM LIFE SYSTEMS, INC. and tenders herewith payment in
accordance with Section 2 of said Common Stock Purchase Warrant, as follows:

 

9

CASH:

$

= (Exercise Price x Exercise Shares)

 

 

Payment is being made by:

 

 

9

enclosed check

 

 

9

wire transfer

 

 

9

other

 

9

CASHLESS EXERCISE [if available pursuant to Section 2.1(b)]:

 

 

Net number of Warrant Shares to be issued to Holder :

_________*

 

 

* based on:

Current Market Value - (Exercise Price x Exercise Shares)

 

 

Market Price of Common Stock

 

 

where:

 

 

Market Price of Common Stock [“MP”]

=

$_______________

 

Current Market Value [MP x Exercise Shares]

=

$_______________

 

It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder's right to exercise
thereunder. Based on the analysis on the attached Worksheet Schedule, the Holder
believes this exercise complies with the provisions of said Section 2.2.
Nonetheless, to the extent that, pursuant to the exercise effected hereby, the
Holder would have more shares than permitted under said Section, this notice
should be amended and revised, ab initio, to refer to the exercise which would
result in the issuance of shares consistent with such provision. Any exercise
above such amount is hereby deemed void and revoked.

As contemplated by the Warrant, this Notice of Conversion is being sent by
facsimile to the telecopier number and officer indicated above.

 

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or facsimile transmission of this Notice of
Exercise.

 

The certificates representing the Warrant Shares should be transmitted by the
Company to the Holder

 

 

9

via express courier, or

 

 

9

by electronic transfer [Not available if Transfer Agent does not participate]

 

after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:

 

 

_____________________________________

 

_____________________________________

 

_____________________________________

 

 

 

Dated: ______________________

 

____________________________

[Name of Holder]

 

By: _________________________

 



 


--------------------------------------------------------------------------------



 

 

NOTICE OF EXERCISE OF WARRANT

WORKSHEET SCHEDULE

 

 

1. Current Common Stock holdings of Holder and Affiliates

_____________

2. Shares to be issued on current exercise

_____________

3. Other shares to be issued on other current exercise(s) and

 

other current conversion(s)[1]

_____________

4. Other shares eligible to be acquired within next 60 days

 

without restriction

_____________

5. Total [sum of Lines 1 through 4]

 

 

_____________

 

 

6. Outstanding              shares of Common Stock_____________

7. Adjustments to Outstanding

 

a. Shares known to Holder as previously issued

 

 

to Holder or others but not included in Line 6

____________

 

b. Shares to be issued per Line(s) 2 and 3

____________

c. Total Adjustments [Lines 7a and 7b]        _____________

8. Total Adjusted Outstanding [Lines 6 plus 7c]      _____________

 

9. Holder’s Percentage [Line 5 divided by Line 8]    _____________%

[Note: Line 9 not to be above 4.99%]

 

 

_________________________

 Includes shares issuable on conversion of convertible securities (including
assumed payment, if relevant, of interest or dividends) or exercise of other
rights, including other warrants or options

 Based on latest SEC filing by Company or information provided by executive
officer of Company, counsel to Company or transfer agent

 

 



 

 

 